Main, J. —
The purpose of this action was to recover damages for injuries sustained by the plaintiff, due to the negligence of the defendant George Pappas in the operation of an automobile. Recovery is also sought against the defendant Pacific Coast Casualty Company upon the bond upon which that company was surety and Pappas was principal. From a verdict and judgments in favor of the plaintiff, the defendants appeal.
*580The facts sufficient to an understanding of the questions which are controlling upon this appeal are these: On the 19th day of July, 1915, Pappas undertook for hire to convey the respondent by automobile from the city of Seattle to the city of Everett. At one point upon the county highway between the two cities, the road makes a right-angle turn. When about three hundred feet from this bend in the road, Pappas undertook to pass another automobile going in the same direction, and for this purpose turned to the left. When he reached the bend in the road, he failed to make the turn, and the automobile went over the bank, and the respondent sustained the injuries for which he seeks recovery. The bond upon which the Pacific Casualty Company was surety covered the operation of the automobile by Pappas in Everett, which is a city of the first class.
The respondent opens his brief with a motion to dismiss the appeal because the briefs of the appellants were not served within the time required by law. The appellants’ opening brief was served on the 6th day of July, 1916, and was filed in this court on the day following. The respondent’s brief was served on the 4th day of August, 1916, and was filed in this court on the 10th day of the same month. The appellants’ reply brief was served on August 28, 1916, and was filed in this court on the 31st day of the same month. The cause was heard here on the 15th day of November, 1916, at which time a motion to dismiss was first presented. Upon these facts, we think the motion should not be granted.
Upon the merits, as to the Pacific Coast Casualty Company, there is no liability, because the accident did not occur in the city where the operation of the automobile was covered by the bond. This question is fully discussed in the recent case of Bartlett v. Lanphier, 94 Wash. 354, 162 Pac. 532. Upon the authority of that case, there is no liability upon the bond in the present case, because the accident happened upon a county highway, and not within the corporate limits of the city of Everett.
*581The next question is whether the court erred in submitting the cause to the jury. In this connection, complaint is made of an instruction to the effect that, if Pappas was propelling his automobile at the time of the accident along the highway towards a bend or intersection of such highway, and was turning to the right, and failed to keep to the right of the intersection of the highway, then the appellant Pappas was violating the law of the state, and if such violation was the proximate cause of the accident, the respondent was entitled to récover unless he was guilty of contributory negligence. This instruction is based upon § 26 of chapter 142 of the Laws of 1915, p. 394 (Rem. Code, § 5562-26). It is there provided that any person operating a motor or other vehicle shall, at the intersection of public highways, keep to the right of the intersections of the centers of such highways when turning to the right. The object of this requirement of the statute was to protect travelers and vehicles upon the highway, and to avoid collisions. The failure to obey a traffic statute or ordinance of this kind is not negligence per se unless the complaining party is one for whose benefit the statute or ordinance was enacted. Segerstrom v. Lawrence, 64 Wash. 245, 116 Pac. 876; Rampon v. Washington Water Power Co., 94 Wash. 438, 162 Pac. 514.
In the case last cited, it was said:
“The object of the traffic ordinance is to protect pedestrians and vehicles and to avoid collisions. ... We have held that similar ordinances had no application unless the one invoking the ordinance can say that the ordinance was enacted for his benefit. Wherefore, it has been frequently held that it is not negligence per se for a person to drive at an unlawful rate of speed, or upon the wrong side of the street, if the nonobservance of the traffic ordinance did not result in injury to the one for whose benefit it had been enacted.” (Citing authorities.)
The instruction was not applicable to the facts in this case. As to the Pacific Coast Casualty Company, the judgment will be reversed, and the cause remanded with direction *582to the trial court to dismiss the action. As to Pappas, the judgment will be reversed, and the cause remanded for a new trial.
Ellis, C. J., Mount, and Chadwick, JJ., concur.